COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-08-428-CV
 
SHAWNA MERCER, INDIVIDUALLY                                        APPELLANT
AND AS REPRESENTATIVE OF THE 
ESTATE OF BENNIE MERCER, 
DECEASED, AND AS NATURAL 
MOTHER AND NEXT FRIEND OF 
MELISSA MERCER, A MINOR CHILD                                                       
 
                                                   V.
 
RICHARD SCHERIGER                                                             APPELLEE
                                                                                                        
                                               ----------
              FROM THE 90TH DISTRICT COURT OF
YOUNG COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the parties= AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(2), 43.2(f).




Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
 
PER
CURIAM
 
PANEL:  WALKER, LIVINGSTON, and
DAUPHINOT, JJ.
 
DELIVERED:  February 4, 2010




[1]See Tex. R. App. P. 47.4.